EXHIBIT 10.1

 

 

FRANKLIN RESOURCES, INC.

DEFERRED COMPENSATION AGREEMENT FOR DIRECTOR’S FEES

 

 

 

Amended and Restated October 18, 2005

 

 



 

 

FRANKLIN RESOURCES, INC.

DEFERRED COMPENSATION AGREEMENT FOR DIRECTOR’S FEES

This Franklin Resources, Inc. Deferred Compensation Agreement for Director’s
Fees is amended and restated as of the 18th day of October, 2005 by and between
Franklin Resources, Inc., a Delaware corporation, located at One Franklin
Parkway, San Mateo, California 94403-1906, and Louis E. Woodworth, a
non-employee director of Franklin Resources, Inc.

RECITALS

WHEREAS, the Company (as defined below) and Participant (as defined below)
desire to amend and restate the Deferred Compensation Agreement for Director’s
Fees originally entered into on June 16, 1994. The Deferred Compensation
Agreement for Director’s Fees is a deferred compensation arrangement that is
unfunded for tax and Title I of ERISA (as defined below) purposes and is
designed to permit the Participant to postpone receipt and taxation of certain
specific amounts of compensation in accordance with the terms hereof;

NOW, THEREFORE, in consideration of the following terms and conditions, the
parties hereto agree as follows:

ARTICLE 1

 

DEFINITIONS

1.1       “Agreement” shall mean this Franklin Resources, Inc. Deferred
Compensation Agreement for Director’s Fees as amended from time to time.

1.2       “Beneficiary” shall mean the beneficiary or beneficiaries designated
by the Participant to receive his deferred compensation benefits in the event of
his death.

1.3

“Board of Directors” shall mean the board of directors of the Company.

1.4       “Change in Control” shall mean the occurrence of any change in
ownership of the Company, change in effective control of the Company, or change
in the ownership of a substantial portion of the assets of the Company, as
defined in Code Section 409A(a)(2)(A)(v), the regulations thereunder, and any
other published interpretive authority, as issued or amended from time to time.

1.5       “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time.

1.6       “Committee” shall mean the Compensation Committee of the Board of
Directors unless an alternate committee is designated by the Board of Directors
to administer this Agreement in accordance with Article 8 below. If the Board of
Directors has not appointed such a committee, then each reference to the
“Committee” shall be construed to refer to the Board of Directors.

1.7

“Common Stock” shall mean the common stock of the Company.

 

 

1

 



 

 

1.8       “Company” shall mean Franklin Resources, Inc., a Delaware corporation,
and any successor organization thereto.

1.9       “Deferral” shall mean a contribution of cash or an annual or other
stock grant under the Agreement made by the Company on behalf of the Participant
and shall include any notional dividends credited pursuant to Section 3.5 below.

1.10    “Deferred Compensation Account” shall mean the separate account
established under this Agreement for the Participant. From time to time, the
Company shall furnish the Participant with a statement of his Deferred
Compensation Account balance.

1.11    “Director” shall mean a member of the Board of Directors who is not an
employee of the Company.

1.12    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

1.13    “Participant” shall mean Louis E. Woodworth; references to the
Participant herein shall also refer to his designated Beneficiary where the
context so requires.

1.14    “Separation from Service” shall mean the date the Participant’s services
as a Director terminate for any reason.

1.15    “Trust” or “Trust Agreement” shall mean the Franklin Resources, Inc.,
Deferred Compensation Trust Agreement (when adopted by the Company), which is
intended to conform to terms of the model trust described in Revenue
Procedure 92-64, 1992-2 C.B. 422, including any amendments thereto, entered into
between the Company and the Trustee to carry out the provisions of the
Agreement.

1.16    “Trust Fund” shall mean the cash and other property held and
administered by the Trustee pursuant to the Trust to carry out the provisions of
the Agreement.

1.17

“Trustee” shall mean the designated trustee acting at any time under the Trust.

1.18    “Unforeseeable Emergency” shall mean an unforeseeable emergency as
defined in Code Section 409(a)(2)(B)(ii)(I) (as limited by Code Section
409A(a)(2)(B)(ii)(II)), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.1

 

_________________________

1Code Section 409A(a)(2)(B)(ii) provides the following definition of
“unforeseeable emergency”:

Unforeseeable emergency. For purposes of subparagraph (A)(vi) —

(I) In general. The term “unforeseeable emergency” means a severe financial
hardship to the participant resulting from an illness or accident of the
participant, the participant's spouse, or a dependent (as defined in Section
152(a)) of the participant, loss of the participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the participant.

 

 

2

 



 

 

ARTICLE 2

 

PARTICIPATION

2.1       Eligible Participant. Participation under the Agreement shall be
limited to the Participant specified herein.

ARTICLE 3

 

CONTRIBUTIONS AND DETERMINATION OF BENEFITS

3.1       Deferral Election. The Participant agrees to defer under this
Agreement all of his Director’s fees (including meeting fees, committee fees,
chairperson fees as well as all other fees) and annual or other stock grants
(relating to his service as a Director of Franklin Resources) earned through
December 31, 2005. No Director fees or stock grants earned after December 31,
2005 will be deferred under this Agreement.

3.2       Contributions. All contributions made to fund benefits under the
Agreement shall be paid by the Company; no direct contributions by the
Participant are required or permitted.

3.3       Investment Elections. In accordance with rules, procedures and options
established by the Committee, the Participant shall have the right to direct the
investment of his or her Deferred Compensation Account. The Participant may
direct that his or her Deferred Compensation Account be invested in shares of
Common Stock and/or one or more Franklin Templeton mutual funds as selected by
the Participant; provided, however, that the Committee shall have the authority,
in its sole discretion, with or without notice, to change or eliminate one or
more of the foregoing investment alternatives available to the Participant at
any time. The Participant shall direct the investment of his or her Deferred
Compensation Account by submitting to the Company an Investment Direction in the
form set forth at Exhibit B. In accordance with procedures established by the
Committee, the Participant may change his or her investment directions effective
as of the first day of any calendar quarter. Such changes may be made on a
validly submitted Investment Direction in the form set forth at Exhibit B no
fewer than 15 days preceding the effective date of the change. If the
Participant fails to provide any investment directions at a time when the
Participant has a positive balance in the Deferred Compensation Account, the
Company or the Committee shall deem the entire Deferred Compensation Account
invested in shares of Company Common Stock. The Company may invest assets
allocable to the Participant’s Deferred Compensation Account in any manner, in
any amount and for any period of time which the Company in its sole discretion
may select;

 

_________________________

(II) Limitation on distributions. The requirement of subparagraph (A)(vi) is met
only if, as determined under regulations of the Secretary, the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

3

 



 

but the Company must credit or charge the Participant’s Deferred Compensation
Account with the same earnings, gains or losses that the Participant would have
incurred if the Company had invested the assets allocable to the Participant’s
Deferred Compensation Account in the specific investments, in the specific
amounts and for the specific periods directed by the Participant. If this
Agreement is determined to be subject to the fiduciary provisions of Part 4 of
Title I of ERISA, this Agreement shall be treated as a plan described in Section
404(c) of ERISA and Title 29 of the Code of Federal Regulations Section
2550.404c-1, in which plan fiduciaries may be relieved of liability for any
losses which are the direct and necessary result of investment instructions
given by the Participant or the Participant’s Beneficiary.

3.4       Investment Earnings or Losses. Any amounts credited to the
Participant’s Deferred Compensation Account may increase or decrease as a result
of the Company’s investment of such amounts, as described in Section 3.3 above.
In a manner consistent with the allocations described in Section 3.3, the
investment earnings or losses under this Section 3.4 shall be credited to the
Participant’s Deferred Compensation Account, as determined in good faith by the
Committee. The Participant and the Participant’s Beneficiary understand and
agree that they assume all risk in connection with any decrease in the value of
the Deferred Compensation Account as invested in accordance with these Sections
3.3 and 3.4.

3.5       Contribution of Notional Distributions. The Deferred Compensation
Account shall be credited with notional dividends and other distributions at the
same time, in the same form, and in equivalent amounts as dividends and other
distributions that are payable from time to time with respect to investments
selected by the Participant under the Deferred Compensation Account. Any such
notional dividends and other distributions shall be valued as of the date on
which they are credited to the Participant’s Deferred Compensation Account and
reallocated to acquire additional shares of the investments selected by the
Participant under the Deferred Compensation Account. If such notional dividends
and other distributions are credited in a form other than Common Stock or cash,
the Committee will determine their value in good faith.

ARTICLE 4

 

VESTING AND DISTRIBUTION OF BENEFITS

4.1       Vesting of Deferred Compensation Accounts. The Participant’s Deferred
Compensation Account shall be fully vested at all times.

4.2       Scheduled Distribution of Deferred Compensation Accounts. Subject to
Sections 4.3, 4.4, 4.5 and 4.6, distribution of the Participant’s Deferred
Compensation Account shall be paid to the Participant on the following dates and
in the following increments:

(a) Distribution of the Participant’s Deferred Compensation Account shall be
made in forty (40) substantially equal quarterly installments beginning
October 20, 2005 and continuing on each January 20, April 20, July 20 and
October 20 thereafter. If the scheduled payment date is a Saturday, Sunday or
holiday, then the quarterly installment shall be paid on the next business day.

 

4

 



 

 

(b) Any cash dividends credited to the Participant’s Deferred Compensation
Account on or after October 14, 2005 with respect to shares of Common Stock
shall be paid out on the next quarterly payment date.

(c) Payout Formulas:

a = Deferred Compensation Account Balance

b = Number of Remaining Payments

c= Cash Dividends Accrued on Common Stock Since Last Payment

1st Payment:

(1/40 × a) + Cash Dividends Accrued on Common Stock on or after October 14, 2005

2nd – 39th Payment:

(1/b × a) + c

 

40th Payment:

Remaining Deferred Compensation Account Balance + c

 

4.3       Change of Distribution Schedule. The Participant may elect, at any
time, to change his distribution date(s), provided that such election shall not
take effect for one (1) year from the date of the new election and that under
the amended payment schedule, each distribution installment (or lump sum) shall
occur no earlier than five (5) years after such installment (or lump sum) would
have been paid under the prior distribution schedule, and in conformance with
Code Section 409A(a)(4)(C), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.

4.4       Accelerated Full or Partial Distributions. The following amounts shall
be deducted from the Participant’s Deferred Compensation Account balance.

(a)            Unforeseeable Emergency. In the event of an Unforeseeable
Emergency, the Committee may, in its sole discretion, permit distribution to the
Participant from his Deferred Compensation Account of an amount no greater than
the amount necessary to satisfy the emergency plus any taxes reasonably
anticipated as a result of the distribution.

(b)           Domestic Relations Order. In its sole discretion, the Committee
may permit acceleration of the time or schedule of a distribution under the
Agreement to an individual other than the Participant as may be necessary to
fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B)).

(c)            Conflict of Interest. In its sole discretion, the Committee may
permit acceleration of the time or schedule of a distribution under the
Agreement as may be necessary to comply with a certificate of divestiture (as
defined in Code Section 1043(b)(2)).

(d)           De Minimus Distribution. In its sole discretion, the Committee may
distribute the Participant’s entire Deferred Compensation Account to him,
provided that (1) the Participant’s account balance as of the distribution date
is $10,000 or less, (2) the payment accompanies the termination of the entirety
of the Participant’s interest in the Agreement, and (3) the payment is made on
or before the later of (A) December 31 of the calendar year in which the
Participant’s Separation from Service occurs or (B) the date 2 ½ months after
the Participant’s Separation from Service.

 

5

 



 

 

(e)            Employment Taxes. In its sole discretion, the Committee may
permit acceleration of the time or schedule of a distribution under the
Agreement as may be necessary to pay the Federal Insurance Contributions Act
(“FICA”) tax imposed under Section 3101, 3121(a) and 3121(v)(2) of the Code (as
applicable) on compensation deferred under the Agreement. In addition, the
Committee may permit acceleration of the time or schedule of a distribution
under the Agreement as may be necessary to pay the income tax at source on wages
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local, or non-U.S. tax laws as a result of the
payment of the FICA tax, and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes. Notwithstanding the
foregoing, the total accelerated distribution under this Section 4.4(e) shall
not exceed the aggregate amount of FICA taxes and the income tax withholding
related to such amount of FICA taxes.

(f)            Income Inclusion under Section 409A of the Code. In its sole
discretion, the Committee may permit acceleration of the time or schedule of a
distribution under the Agreement at any time the Agreement fails to meet the
requirements of Section 409A of the Code and the corresponding regulations.
Notwithstanding the foregoing, the total accelerated distribution under this
Section 4.4(f) shall not exceed the amount required to be included as income as
a result of the failure to meet the requirements of Section 409A of the Code and
the corresponding regulations.

(g)           Dissolution or Bankruptcy. To the extent permitted under Code
Section 409A, the Committee shall have the authority, in its sole discretion, to
terminate the Agreement and distribute the Participant’s entire Deferred
Compensation Account to the Participant or, if applicable, his Beneficiary
within twelve months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(a). The total accelerated distribution under this Section 4.4(g) must
be included in the Participant’s gross income in the latest of:

(i)

The calendar year in which this Agreement is terminated;

(ii)           The calendar year in which the amount of the Deferred
Compensation Account is no longer subject to a substantial risk of forfeiture;
or

(iii)          The calendar year in which distribution of the Participant’s
entire Deferred Compensation Account is administratively practicable.

(h)           Change in Control. To the extent permitted under Code Section
409A, the Committee shall have the authority, in its sole discretion, to
terminate the Agreement and distribute the Participant’s entire Deferred
Compensation Account to the Participant or, if applicable, his Beneficiary
within thirty days prior to or within twelve months after a Change in Control.
The Agreement will be treated as terminated under this Section 4.4(h ) only if
all substantially similar arrangements sponsored by the Company are terminated
so that the Participant and all participants under substantially similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within 12 months of the date of termination of the
arrangements.

 

6

 



 

 

(i)             Termination of the Agreement by the Company. To the extent
permitted under Code Section 409A, the Committee shall have the authority, in
its sole discretion, to terminate the Agreement and distribute the Participant’s
entire Deferred Compensation Account to the Participant or, if applicable, his
Beneficiary provided that:

(i)             All arrangements sponsored by the Company that would be
aggregated with this Agreement under Proposed Regulation Section 1.409A-1(c) if
the Participant participated in all of the arrangements are terminated;

(ii)           No payments other than payments that would be payable under the
terms of this Agreement and the other aggregated arrangements if the termination
had not occurred are made within twelve months of the termination of this
Agreement and the other aggregated arrangements;

(iii)          All payments under this Agreement and the other aggregated
arrangements are made within twenty four months of the termination of this
Agreement and the other aggregated arrangements; and

(iv)          The Company does not adopt a new arrangement that would be
aggregated with this Agreement and any other terminated arrangements under
Proposed Regulation Section 1.409A-1(c) if the Participant had participated in
both arrangements, at any time within five years following the date of
termination of this Agreement and the other terminated arrangements.

(j)             Other Events and Conditions. The Committee shall have the
authority to terminate the Agreement and distribute the Participant’s entire
Deferred Compensation Account to the Participant or, if applicable, his
Beneficiary upon the occurrence of such other events and conditions as may be
prescribed in generally applicable guidance published in the Internal Revenue
Bulletin.

4.5       Death Benefit. Upon the death of the Participant prior to complete
distribution to him of the entire balance of his Deferred Compensation Account,
the remaining balance of his Deferred Compensation Account on the date of death
shall be payable to the Participant’s Beneficiary in accordance with the
remaining distribution schedule set forth in Section 4.2 (or as otherwise
selected by the Participant in accordance with Section 4.3).

4.6       Delay of Distributions. To the extent permitted under Code Section
409A, a scheduled distribution of the Participant’s Deferred Compensation
Account shall be delayed to a date after the scheduled payment date under any of
the following circumstances:

(a)            Violation of a Loan Agreement or Similar Contract. A scheduled
distribution of the Participant’s Deferred Compensation Account shall be delayed
to a date after the scheduled payment date in the event the Company reasonably
anticipates that making the distribution will violate a loan agreement or other
similar contract to which the Company is a party, and such violation will cause
material harm to the Company. The delayed distribution must be made at the
earliest date at which the Company reasonably anticipates that making the

 

7

 



 

distribution will not cause such violation, or such violation will not cause
material harm to the Company. In addition, the facts and circumstances must
indicate that the Company entered into such loan agreement or other similar
contract for legitimate business reasons, and not to avoid the restrictions on
deferral elections under Code Section 409A.

(b)           Payments that would Violate Federal Securities Laws or other
Applicable Law. A scheduled distribution of the Participant’s Deferred
Compensation Account shall be delayed to a date after the scheduled payment date
in the event the Company reasonably anticipates that making the distribution
will violate federal securities laws or other applicable law. The delayed
distribution must be made at the earliest date at which the Company reasonably
anticipates that making the distribution will not cause such violation. For
purposes of this Section 4.6(b), making a payment that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of applicable law.

(c)            Other Events and Conditions. The Company may delay a scheduled
distribution of the Participant’s Deferred Compensation Account upon such other
events and conditions as may be prescribed in generally applicable guidance
published in the Internal Revenue Bulletin.

4.7       Participant’s Rights Unsecured. The right of the Participant and his
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Participant nor his
Beneficiary shall have any rights in or against any amount credited to the
Participant’s Deferred Compensation Account or any other specific assets of the
Company, except as otherwise provided in the Trust Agreement. The Deferred
Compensation Account shall be kept solely as a nominal account, may be carried
in cash or any other liquid assets, may be invested in Common Stock, or may be
invested in any other assets as may be selected by the Committee in its sole and
absolute discretion.

ARTICLE 5

 

DESIGNATION OF BENEFICIARY

5.1       Designation of Beneficiary. The Participant may designate a
Beneficiary to receive any amount due hereunder to him via written notice
thereof to the Committee at any time prior to his death and may revoke or change
the Beneficiary designated therein without the Beneficiary’s consent by written
notice delivered to the Committee at any time and from time to time prior to the
Participant’s death, provided that any such designation or change of designation
naming a primary Beneficiary other than the Participant’s spouse shall be
effective only if written spousal consent is provided to the Committee. If the
Participant’s spouse is incapacitated, then the person who holds a power of
attorney for the incapacitated spouse or other person authorized to act on
behalf of the incapacitated spouse may provide the required spousal consent. If
the Participant fails to designate a Beneficiary, or if no such designated
Beneficiary shall survive him, then such amount shall be paid to the
Participant’s estate. Designation of a Beneficiary shall be made in the form
attached hereto as Exhibit A.

 

8

 



 

 

ARTICLE 6

 

TRUST PROVISIONS

6.1       Trust Agreement. The Company may establish the Trust for the purpose
of retaining assets set aside by the Company pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Agreement.
Any benefits not paid from the Trust shall be paid from the Company’s general
funds, and any benefits paid from the Trust shall be credited against and reduce
by a corresponding amount the Company’s liability under the Agreement. All Trust
Funds shall be subject to the claims of general creditors of the Company in the
event the Company is insolvent as defined in the Trust Agreement. The
obligations of the Company to pay benefits under the Agreement and the
obligation of the Trustee to pay benefits under the Trust constitute an
unfunded, unsecured promise to pay benefits in the future and the Participant
and his Beneficiary shall have no greater rights than general creditors of the
Company. No Trust established hereunder may hold assets located outside of the
United States nor provide that assets will become restricted to the provision of
benefits under the Agreement in connection with a change in the Company’s
financial health.

ARTICLE 7

 

AMENDMENT AND TERMINATION

7.1       Amendment. The Committee shall have the general authority, in its sole
discretion, to amend or suspend the Agreement at any time and for any reason it
deems appropriate; provided however, that no amendment of the Agreement may
adversely affect the Participant’s rights thereunder without his prior written
consent. Any amendment or suspension of the Agreement must be pursuant to a
written document that is executed by a duly-authorized officer of the Company.
Except as required under Code Section 409A, no Deferrals shall be made during
any suspension of the Agreement or after termination of the Agreement.

7.2       Automatic Termination of the Agreement. The Agreement shall
automatically terminate on the date when the Participant (or Beneficiary) has no
further rights to or expectation of payment of further benefits under the
Agreement.

ARTICLE 8

 

ADMINISTRATION

8.1       Administration. The Committee shall administer and interpret this
Agreement in accordance with the provisions of the Agreement and the Trust
Agreement (if any) and shall have the authority in its discretion to adopt,
amend or rescind such rules and regulations as it deems advisable in the
administration of the Agreement. Any determination or decision by the Committee
shall be made in its sole discretion and shall be conclusive and binding on all
persons who at any time have or claim to have any interest under this Agreement.
Notwithstanding anything in the Agreement to the contrary, the Committee shall
administer and construe the Agreement in accordance with Code Section 409A, the
regulations

 

9

 



 

thereunder, and any other published interpretive authority, as issued or amended
from time to time

8.2       Liability of Committee; Indemnification. The Committee shall not be
liable for any determination, decision, or action made in good faith with
respect to the Agreement. The Company will indemnify, defend and hold harmless
the members of the Committee from and against any and all liabilities, costs,
and expenses incurred by such person(s) as a result of any act, or omission, in
connection with the performance of such persons’ duties, responsibilities, and
obligations under the Agreement, other than such liabilities, costs, and
expenses as may result from the bad faith, gross misconduct, breach of fiduciary
duty, willful failure to follow the lawful instructions of the Board or criminal
acts of such persons. All members of the Board or the Committee and each and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.

8.3       Expenses. The cost of the establishment and the adoption of the
Agreement by the Company, including but not limited to legal and accounting
fees, shall be borne by the Company. The expenses of administering the Agreement
shall be borne by the Company, and the Company shall bear, and shall not be
reimbursed by the Trust, for any tax liability of the Company associated with
the investment of assets held by the Trust.

ARTICLE 9

 

GENERAL AND MISCELLANEOUS

9.1       Rights Against Company. Except as expressly provided by the Agreement,
the establishment of this Agreement shall not be construed as giving to the
Participant, any employee or any person any legal, equitable or other rights
against the Company, or against its officers, directors, agents or members, or
as giving to the Participant or Beneficiary any equity or other interest in the
assets or business of the Company or giving the Participant the right to be
retained in the employ of the Company. In no event shall the terms of service of
the Participant, expressed or implied, be modified or in any way affected by the
adoption of the Agreement or Trust or any election under the Agreement made by
the Participant. The rights of the Participant or his Beneficiary hereunder
shall be solely those of an unsecured general creditor of the Company.

9.2       Claims Procedures. Claims for benefits under the Agreement by the
Participant (or his beneficiary or duly appointed representative) shall be filed
in writing with the Committee. The Committee shall follow the procedures set
forth in this Section 9.2 in processing a claim for benefits.

(a)            Within 90 days following receipt by the Committee of a claim for
benefits and all necessary documents and information, the Committee shall
furnish the person claiming benefits under the Agreement (the “Claimant”) with
written notice of the decision rendered with respect to such claim. Should
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
expiration of the initial 90 day period. The notice shall indicate the special
circumstances requiring an extension of time and the date by which a final
decision is expected to be rendered.

 

10

 



 

In no event shall the period of the extension exceed 90 days from the end of the
initial 90 day period.

(b)           In the case of a denial of the Claimant’s claim, the written
notice of such denial shall set forth (1) the specific reason(s) for the denial,
(2) references to the Agreement provisions upon which the denial is based, (3) a
description of any additional information or material necessary for perfection
of the application (together with an explanation why such material or
information is necessary), and (4) an explanation of the Agreement’s appeals
procedures and the time limits applicable to these procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review. If no notice of denial is
provided as herein described, the Claimant may appeal the claim as though his or
her claim had been denied.

9.3       Appeals Procedures. A Claimant who wishes to appeal the denial of his
or her claim for benefits or to contest the amount of benefits payable shall
follow the administrative procedures for an appeal as set forth in this
Section 9.3 and shall exhaust such administrative procedures prior to seeking
any other form of relief.

(a)            In order to appeal a decision rendered with respect to his or her
claim for benefits or with respect to the amount of his or her benefits, the
Claimant must file an appeal with the Committee in writing within 60 days after
the date of notice of the decision with respect to the claim.

(b)           The Committee shall provide a full and fair review of all appeals
filed under the Agreement and shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. In connection with the filing of an appeal, the
Claimant may submit written comments, documents, records, and other information
relevant to his or her appeal. The Committee will provided, upon the Claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits.
The decision of the Committee shall be made not later than 60 days after the
Claimant has completed his or her submission to the Committee of his or her
appeal and any documentation or other information to be submitted in support of
such appeal. Should special circumstances require an extension of time for
processing, written notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 60 day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 60 days from the end of the initial 60 day period.

(c)            The decision on the Claimant’s appeal shall be in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Claimant and shall, in the case of a adverse
determination, include: (1) the specific reason(s) for the adverse
determination; (2) reference to the specific plan provisions on which the
benefit determination is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his or her claim for
benefits; and (4) a statement describing any voluntary appeal procedures offered
by the Agreement, and the Claimant’s right to obtain the information about

 

11

 



 

such procedures and a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA.

(d)           If the Committee does not respond within 120 days, the Claimant
may consider his or her appeal denied.

(e)            In the event of any dispute over benefits under this Agreement,
all remedies available to the disputing individual under this Section 9.3 must
be exhausted before legal recourse of any type is sought.

9.4       Assignment or Transfer. No right, title or interest of any kind in the
Agreement shall be transferable or assignable by the Participant or Beneficiary
or be subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
his Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or to dispose of any interest in the Agreement shall be void.

9.5       Severability. If any provision of this Agreement shall be declared
illegal or invalid for any reason, said illegal or invalid provision shall not
affect the remaining provisions of this Agreement but shall be fully severable,
and this Agreement shall be construed and enforced as if said illegal or invalid
provision was not part of this Agreement.

9.6       Construction. The article and section headings and numbers are
included only for convenience of reference and are not to be taken as limiting
or extending the meaning of any of the terms and provisions of this Agreement.
Whenever appropriate, words used in the singular shall include the plural or the
plural may be read as the singular. When used herein, the masculine gender
includes the feminine and neuter genders, the feminine gender includes the
masculine and neuter genders and the neuter gender includes the masculine and
feminine genders.

9.7       Governing Law. The validity and effect of this Agreement and the
rights and obligations of all persons affected hereby shall be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the internal laws of the State of California, without giving effect
to any choice of law rule.

9.8       Payment Due to Incompetence. If the Committee receives evidence that
the Participant or Beneficiary entitled to receive any payment under the
Agreement is physically or mentally incompetent to receive such payment, the
Committee may, in its sole and absolute discretion, direct the payment to any
other person who has been legally appointed, or trust which has been legally
established, for the benefit of such person.

9.9       Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, and local taxes imposed upon the Participant or his Beneficiary
which are required to be paid or withheld by the Company. The determination of
the Company regarding applicable income and employment tax withholding
requirements shall be final and binding on the Participant.

 

12

 



 

 

[Signature Page Follows]



 

13

 



 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

FRANKLIN RESOURCES, INC., a Delaware corporation

By:      /s/ Gregory E. Johnson

Name: Gregory E. Johnson

Title:   President and Chief Executive Officer  



 

 

/s/ Louis E. Woodworth
Louis E. Woodworth

 

 

 

 

14

 



 

 

EXHIBIT A

FRANKLIN RESOURCES, INC.

DEFERRED COMPENSATION ARRANGEMENT FOR DIRECTOR’S FEES

BENEFICIARY DESIGNATION

In the event that I should die prior to the receipt of all amounts credited to
my Deferred Compensation Account under the Franklin Resources, Inc. Deferred
Compensation Agreement for Director’s Fees (the “Agreement”), and in lieu of
disposing of my interest in my Deferred Compensation Account by my will or the
laws of intestate succession, I hereby designate the following persons as
primary Beneficiary and contingent Beneficiary of my interest in my Deferred
Compensation Account:

 

Primary Beneficiary

 

Name: Heidi Charleson

100% of my Deferred Compensation Account

 

 

Address: 1505 7th Avenue West, Seattle, Washington 98119

 

 

Contingent Beneficiary

 

Name: Western Golf Association, Chick Evans Caddy Scholarship Fund

100% of my Deferred Compensation Account

 

 

Address: One Briar Road, Golf, Illinois 60029

 

Should the primary Beneficiary fail to survive me, the contingent Beneficiary
shall be entitled to my interest in the Deferred Compensation Account. In the
event the primary Beneficiary does not survive me and the contingent Beneficiary
does not exist at my death, then my interest in the Deferred Compensation
Account shall be disposed of by my will or the laws of intestate succession, as
applicable.

Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement.

This Beneficiary Designation is effective until I file another such Beneficiary
Designation with the Company. Any previous Beneficiary Designations are hereby
revoked.

 

 



 

 

 

Submitted by:

Louis E. Woodworth

/s/ Louis E. Woodworth

Date: October 17, 2005

Accepted by:

Franklin Resources, Inc.

By: /s/ Gregory E. Johnson

Its: President and Chief Executive Officer  

Date: October 17, 2005

 



 

 

EXHIBIT B

 

FRANKLIN RESOURCES, INC.

DEFERRED COMPENSATION AGREEMENT FOR DIRECTOR’S FEES

INVESTMENT DIRECTION

The Participant hereby directs the investment of his or her Deferred
Compensation Account in Franklin Resources, Inc. Common Stock and/or one or more
Franklin Templeton mutual funds in accordance with the percentages indicated
below.

INVESTMENT

Percentage

 

 

Franklin Resources, Inc. Common Stock

100%

_______________________________________

%

_______________________________________

%

_______________________________________

%

_______________________________________

%

 

 

 

100%

 

 

 

 

 

Participant:  Louis E. Woodworth





 

 


Signature:    /s/ Louis E. Woodworth

 

 

 

Date:            October 17, 2005

 

 

 

 

 

 

 